DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 7, 9, 10,13-16, 22, 31, and 32) in the reply filed on 09/01/2022 is acknowledged. Claims 1-3, 5, 7, 9, 10,13-16, 18, 20, 22-26, and 30-32 are pending; claims 18, 20, 23-26, and 30 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-3, 5, 7, 9, 10,13-16, 22, 31, and 32 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claims refer to the nucleic acid sequences is unclear which refers to nucleic acid sequences with SEQ ID NOs: 1-3, 6 and 7. All these sequences are amino acid sequences and they are not comprised in a nucleic acid sequence. Also indefinite is the wording: “functional variant”.
As such, the metes and bounds of the claims could not be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, 10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  by Wu et al. (WO2014127261-cited by Applicant).
The reference D1 (WO2014127261) discloses a heterodimeric, conditionally active chimeric antigen receptor (CAR), a nucleic acid comprising a nucleotide sequence encoding the CAR and the disclosure provides cells genetically modified to produce the CAR. such as NK-cells or gamma/delta T-cells ([0047[-[0049]), expressing such CARs. It is explicitly stated that the intracellular domain of such a CAR protein can be derived from FcR gamma, a suitable domain is disclosed with SEQ ID NO:103 which is 100% identical to SEQ ID NO: 1 of the present application ([00166]). Disclosed are the CAR's itself, cells comprising it, nucleic acids encoding it, (lentiviral) vectors, production methods, and methods to use the cells in therapy (claims 1-36).
Due to the comprising-language of claim 1 of the present application, the heterodimeric CAR of Wu et al. is encompassed. Regarding claims 3 and 5 it is noted that the therein required functional features are considered as implicit and direct consequence of the presence of the claimed CARs. Thus, a document disclosing a cell comprising the claimed CAR, implicitly fulfills also the functional requirements.

Claims 1-3, 5, 7, 9, 10, 13-16, 22, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  Engels et al. (WO2016044605- cited by Applicant).
The reference discloses CARs, and cells, such as gamma/delta T-cells or NK-cells (p. 64, lines 20-24), expressing it. the primary intracellular signaling domain can comprise ITAM motifs, using sequences derived e.g. from FcR gamma (p. 63, 2nd paragraph), or from CD16 (claim 40). The reference also discloses a sequence with SEQ ID NO: 370 which is 100% identical to SEQ ID NO:1 of the present application. Disclosed are the corresponding nucleic acids, cell comprising them and pharmaceutical compositions comprising them (p. 244).
Regarding claims 3 and 5 it is noted that the therein required functional features are considered as implicit and direct consequence of the presence of the claimed CARs. Thus, a document disclosing a cell comprising the claimed CAR, implicitly fulfills also the functional requirements.

Claims 1-3, 5, 7, 9, 10, 13-16, 22, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Lamb et al. (WO2017041106- cited by Applicant).
The reference discloses gamma/delta T-cells or NK-cells expressing a
CAR, wherein the CAR can particularly comprise an ectodomain comprising a scFv directed to the IL 13Rα antigen, a hinge region from lgG, a transmembrane region from CD3-ζ and an endodomain comprising the CD28, Ox40 and CD32 (syn.: Fcgamma2RA) signaling domains (p. 16, I. 14-28, claim 29).Also disclosed are nucleic acids and vectors to be used for obtaining the cells claimed (p. 15-16). the cells claimed are used in pharmaceutical compositions for treating various diseases. 
Regarding claims 3 and 5 it is noted that the therein required functional features are considered as implicit and direct consequence of the presence of the claimed CARs. Thus, a document disclosing a cell comprising the claimed CAR, implicitly fulfills also the functional requirements.

Claims 1-3, 5, 7, 9, 10, 13-16, 22, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Milone et al. (WO2014145252- cited by Applicant).
The reference discloses compositions and methods for regulating the specificity and activity of T cells.  a type of chimeric antigen receptor (CAR) wherein the CAR is termed a "KIR-CAR" which is a CAR design comprising a component of a receptor naturally found on natural killer (NK) cells (abstract). One of the cells comprises the NK receptor CD16- or CD64-CARs comprising the intracellular domain of CD16 or CD64 (p. 65, I. 22- p. 69, I. 14; claims 3, 198) (claim 7). Also disclosed are , nucleic acids, vectors, methods for therapy using the cells in pharmaceutical settings.
Regarding claims 3 and 5 it is noted that the therein required functional features are considered as implicit and direct consequence of the presence of the claimed CARs. Thus, a document disclosing a cell comprising the claimed CAR, implicitly fulfills also the functional requirements.

Applicant is made aware that SEQ ID NOs: 4-7 are free of prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647